Judgment, Supreme Court, Bronx County (Megan Tallmer, J), rendered May 11, 2009, convicting defendant, after a nonjury trial, of attempted criminal mischief in the fourth degree and harassment in the second degree, and sentencing him to a term of 30 days, concurrent with a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations.
The evidence supports the conclusion that defendant attempted to break the seatbelt buckle in the police van or that he indeed did deliberately break the seatbelt buckle in order to free himself and lunge at one of the officers. This established the element of intent to damage property (see Penal Law § 145.00 [1]). Concur — Mazzarelli, J.P., Catterson, DeGrasse, Manzanet-Daniels and Román, JJ.